Citation Nr: 0924243	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
January 1973.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in July 
2006. This matter was originally on appeal from an April 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In April 2006, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In April 2006, the Veteran submitted a claim for service 
connection for bilateral tinnitus.  It appears that the RO 
began the adjudication process; however, the Board will 
nonetheless refer the issue to the RO for appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to active 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In a July 2006 decision, the Board denied the Veteran's 
appeal. The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a November 2007 Order, the 
Court granted the parties Joint Motion for Remand (JMR), 
vacated the Board's July 2006 decision and remanded the 
matter to the Board for compliance with the instructions in 
the JMR).  

The JMR noted that the Board acknowledged that the Veteran's 
service medical records document that he served as a 
cannoneer in a field artillery battalion during his service 
in Vietnam, that a January 2003 statement from a private 
physician indicated that the Veteran's bilateral hearing loss 
was due to at least in part to continuous exposure to gunfire 
and artillery explosions while participating in military 
combat, and that in April 2006 an audiologist stated that the 
Veteran's 1997, 2005, and 2006 examinations reflect that the 
type of bilateral hearing loss that the Veteran suffers from 
is often found in patients exposed to high levels of sound in 
military or industrial environment.  The JMR noted that the 
Board rejected the above medical opinions because they were 
based on Appellant's self-reported history and stated that 
those opinions did not take into account the absence of 
hearing loss during the Veteran's time in service, especially 
at separation, as documented by his service medical records.  
The JMR noted that the Veteran's self-reported history was 
not inaccurate given that the Board had acknowledged that he 
had noise exposure during service and that the reasons 
articulated by the Board for rejecting these medical opinions 
are that the Veteran had no hearing loss in service.  The JMR 
noted that the medical opinions do not opine that the Veteran 
had hearing loss in service, only that it is accepted that 
noise exposure can lead to hearing loss and due to the fact 
that the Veteran had noise exposure in service, his current 
hearing loss is related.  The Board determined that the April 
2003 VA medical examination was more probative because it was 
based on accurate facts since the examiner reviewed the 
claims file to include the service medical records.  The JMR 
noted that the April 2003 VA examiner did not discuss the 
Veteran's noise exposure in service, the lack of noise 
exposure after service, or the Veteran's allegations of 
hearing loss since service but rather opined that because the 
Veteran had no hearing loss in service, his current hearing 
loss must have occurred later.  The JMR also noted that the 
Board did not adequately discuss the competency and probative 
value of the Veteran's lay statements regarding his hearing 
loss after service and proximate thereto and that the Board 
merely discounted the evidence as not competent because the 
Veteran was not a doctor and could not diagnose the etiology.  

The Board was instructed to, at a minimum, provide an 
adequate reasons or bases.  The JMR concluded that the 
parties respectfully move the Court to enter an order 
vacating and remanding the July 2006 decision of the Board 
that determined the Veteran had submitted new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss and denied that claim on the merits.

As the Board is reasonably certain that the Veteran did not 
object to that part of the July 2006 decision which reopened 
the Veteran's claim for service connection for bilateral 
hearing loss, that part of the decision is incorporated by 
reference herein, and the remaining issue of entitlement to 
service connection for bilateral hearing loss will be the 
only issue noted as remaining on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2008 Remand, the RO provided the 
Veteran with an additional VA audio examination to address 
the nature and etiology of the Veteran's bilateral hearing 
loss including addressing the Veteran's noise exposure during 
service, his allegations of lack of noise exposure after 
service and decreased hearing since service.  The RO then 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's June 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in December 2004, March 
2006, June 2006, and November 2006 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 and November 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, service personnel 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in April 2003 and 
August 2008.  38 C.F.R. § 3.159(c)(4).  The August 2008 VA 
examiner addressed the etiology of the Veteran's current 
hearing loss after a review of the claims file, physical 
examination of and interview with the Veteran.  The August 
2008 VA examination report is thorough; thus this examination 
in this case is adequate upon which to base a decision. 
   
The Board notes that the Veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Service Connection

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss and attributes his hearing loss to 
acoustic trauma while a member of an artillery unit during 
service.    

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  VA regulations, however, do not preclude 
service connection for a hearing loss that first met VA's 
definition of disability after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Further, where a current 
disability due to hearing loss is present, service connection 
can be granted for a hearing loss disability where the 
veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

The first question that must be addressed, therefore, is 
whether incurrence of hearing loss is factually shown during 
service.  The Board concludes it was not.  

The Board observes that the Veteran has reported acoustic 
trauma during his military service.  In March 2008, the 
Veteran stated, "In 1970, I went to Vietnam where I was 
assigned to 2nd 320th (B) Battery Field Artillery.  I was 
constantly exposed to the loud noise the guns made when we 
fired them, night and day.  I could not wear ear protection 
because you could not hear what was going on around you and 
could easily make a mistake.  ..."  The Veteran's DD Form 214 
indicates that he was in Vietnam from September 16, 1970 to 
September 16, 1971; thus, although the Veteran's service 
medical records do not contain any documentation as to noise 
exposure, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as a 
cannoneer in Vietnam, as noted in his service records.  See 
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

However, despite the exposure to canon fire and artillery, 
the service medical records are absent complaints, findings 
or diagnoses of hearing loss during service.  On the clinical 
examination for separation from service, the Veteran's 
hearing was evaluated as normal.  Thus, there is no medical 
evidence that shows that the Veteran suffered from hearing 
loss during service; rather, the medical evidence shows that 
his hearing was normal at service separation.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of hearing loss in the record is not until 1985, more 
than ten years after the appellant's discharge from service.  
In addition, the Veteran testified at the April 2006 Board 
hearing that he first sought treatment for his defective 
hearing in the early 1980s.  Therefore, a preponderance of 
the evidence is against service on the basis of hearing loss 
disability being shown during service or within one year of 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post 
service continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the post service symptomatology. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage, 10 Vet. 
App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

In an August 1991 statement, the Veteran noted that he was in 
artillery during the time that he was in the service, that in 
Vietnam he was in B Btry 2nd 320th Field Artillery, and that 
he has had ringing in his ears ever since.  The Veteran also 
testified in April 2006 that he had ringing in his ears since 
his time in service.  Specifically, the Veteran testified 
that it was hard to say when he first started to notice that 
he couldn't hear well but that he had had ringing in his ears 
from the time he got out of service; and in fact testified 
that he was already experiencing ringing in his ears on 
active duty.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced 
tinnitus since service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  

In this regard, the Board notes that the record is absent 
objective evidence of bilateral hearing loss until 1985, a 
little more than a decade after service.  In addition, with 
respect to the Veteran's statement "noting" tinnitus during 
service, the Board notes that at the August 2008 VA 
examination, the Veteran replied, "No." when the examiner 
asked him if he noted tinnitus while he was in the Army.  

In 1979, the Veteran filed a claim with VA for back benefits 
evidencing his awareness that he could apply for VA benefits 
for service related disabilities.  At that time he did not 
file a claim for service connection for hearing los.  This is 
inconsistent with his current assertion that his hearing loss 
had existed since service because it is reasonable to 
conclude that if he believed that he had hearing loss in 1979 
that was related to service, he would have claimed service 
connection for it at that time.  

In light of these inconsistent accounts of when his tinnitus 
symptomatology began, normal hearing at service separation, 
lack of clinical evidence prior to 1985, and the Veteran's 
failure to claim service connection for hearing loss in 1979, 
the Board finds that any assertions by the Veteran as to 
continuity of symptomatology of either tinnitus or hearing 
loss since service to be less than credible and is, thus, 
unable to afford the Veteran's statements any probative value 
with respect to the question of whether there has been a 
continuity of symptomatology since service.  See Caluza v. 
Brown, 7 Vet. App. 478, 511 (1995). 

The Veteran has submitted a lay statement from L.P. which 
notes that he has been a friend of the Veteran for almost 40 
years, that the Veteran has had hearing problem for many 
years, and that the Veteran told him that his hearing problem 
began in Vietnam about 1969 because of the bombs.  Also of 
record are lay statements from G.G. and the Veteran's ex-
wife, P.W.  G.G. notes that he had known the Veteran since 
1972 and that since that time, he has noticed a gradual 
hearing loss.  P.W., stated that she was married to the 
Veteran from 1969 to 1977, that during that time, the Veteran 
served in the U.S. Army and did a tour of duty in Vietnam on 
the demilitarized zone for approximately 13 months, that the 
Veteran was on or near very large cannons that could shoot 
projectiles for miles, and that working on and around these 
big guns resulted in the Veteran developing hearing loss 
which progressively got worse after he left service.  

Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan, 451 F.3d at 1336 (Fed. Cir. 
2006).  However, as the Board has found that the assertions 
by the Veteran as to continuity of symptomatology to be less 
than credible, lay statements from others based on the 
Veteran's statement of when his hearing loss began, as in 
L.P.'s statement, also lacks credibility.  L.P.'s statement 
is also factually inaccurate in stating that the Veteran was 
in Vietnam in 1969.  The Veteran was not in service in 1969.  

With respect to G.G.'s and P.W.'s statements, they both note 
a gradual problem with the Veteran's hearing over a nearly 40 
year period.  P.W.'s statement that after Vietnam the Veteran 
played the television and stereo so loud that it caused her 
ear pain, while before Vietnam he played them at normal 
levels is entirely inconsistent with the normal hearing shown 
at the Veteran's separation examination.  The negative 
objective findings at separation in combination with no 
treatment for hearing impairment until more than a decade 
after the Veteran's discharge from service are found to be 
more probative than the current recollections of G.G. or P.W. 
as to the Veteran's past symptoms with respect to its timing.  
This is so because of the contemporaneous and scientific 
nature of the Veteran's hearing evaluation at service 
separation and because of the time lapse between the current 
lay statements and their efforts to recall events occurring 
three decades before.  Evidence of a prolonged period without 
medical complaints in the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Of particular relevance in this regard is the fact that in 
addition to the lack of any objective clinical reference to 
hearing loss in the record prior to 1985 as set forth above, 
the Veteran filed a claim for VA benefits in 1979 for back 
problems but did not reference hearing loss.  As evidenced by 
the claim filed in 1979, the Veteran was aware that he could 
apply for VA compensation benefits for disabilities incurred 
in service; as such, the fact that he did not reference 
hearing loss on this application for VA benefits also weighs 
against a finding that there was the continuity of hearing 
loss from service as claimed by the Veteran. 

Therefore, continuity has not here been established, either 
through the competent evidence or through lay statements.     

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current hearing impairment.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.

In support of his claim, the Veteran has submitted four 
medical statements.  The first, a January 2003 letter from 
Dr. TES, notes that after reviewing of results of an 
audiological examination test conducted the week prior, he 
felt that the Veteran had bilateral hearing loss due to at 
least in part to continuous exposure to gunfire and artillery 
explosions while participating in military combat.  The 
second, a January 2003 statement by Dr. VRN, indicates that 
the Veteran has bilateral hearing loss since he was in the 
Vietnam War.  The third, an April 2006 statement by A.D., 
audiologist, which notes that evaluations in January 1997, 
August 2005, and February 2006 show essentially the same 
audiometric pattern of severe bilateral high frequency 
sensorineural hearing loss and that the audiometric shape 
showed a distinct notch at 3000 hertz bilaterally often found 
in patients exposed to high levels of sound in military or an 
industrial environment  The fourth, a May 2008 statement by 
Dr. J.M.P. which notes that the Veteran's audiometric profile 
shows markedly sloping high frequency sensory loss 
symmetrically in both ears, most consistent with noise 
damage.  Dr. J.M.P. noted that the Veteran had no history of 
unusual occupational exposure but was involved in artillery 
while he served in the armed forces.  Dr. J.M.P. stated, "I 
would suggest that the hearing loss obtained here is more 
than likely related to in-service noise exposure particularly 
since there has been no significant post-service noise 
exposure."  

In April 2003, the Veteran underwent a VA compensation 
examination.  After a review of the claims file and physical 
examination by and interview with the Veteran, the VA 
examiner, Dr. J.R.F., diagnosed bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
Dr. J.R.F. noted that since the Veteran's service medical 
records were negative for hearing loss, and since the Veteran 
was noted to have had completely normal auditory thresholds 
in all frequencies at separation from service, it would 
appear most likely that the Veteran's hearing loss had 
occurred subsequent to separation from service.  Dr. J.R.F 
opined that it was, therefore, less likely than not that the 
Veteran's current hearing loss was related to military 
service.  

In August 2008, the Veteran underwent a second VA 
compensation examination by F.V.R., M.S.T.  After a review of 
the claims file and physical examination by and interview 
with the Veteran, F.V.R. diagnosed mild to moderate 
sensorineural hearing loss.  F.V.R. noted that after 
reviewing the available information in the claims file, it 
was his clinical opinion that the Veteran's current hearing 
loss and reported tinnitus were not caused by or the result 
of the Veteran's military duties.  F.V.R. noted that the 
Veteran's hearing was within normal limits at the time of 
separation and that he did not locate any annotation of a 
complaint of or a diagnosis of tinnitus in the service 
treatment records.  F.V.R. noted that he could not find any 
documentation to change the clinical opinion provided by Dr. 
J.R.F. in April 2003.  F.V.R. noted that the other 
physicians' annotations are based on the Veteran's reports, 
hearing test result, and without the benefit of a review of 
the service treatment records.  F.V.R. noted that the 
earliest test results available, noting a hearing loss, were 
from an outside audiologist, N.B., in September 1985, 12 
years after the Veteran's Army separation.  F.V.R. noted that 
it was commonly accepted in Audiology that when a person is 
removed from a noisy environment, the hearing should not 
change.  Some of the exceptions to this are:  the aging 
process; further noise exposure, medications, and illnesses.  
F.V.R. noted that it is also commonly accepted that hearing 
loss and/or tinnitus will take place at the time of the noise 
exposure, or soon afterwards, but not years later.  F.V.R. 
noted that the Veteran's current hearing loss and reported 
tinnitus had occurred subsequent to the Veteran's discharge 
from active service.   

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
bilateral hearing loss is related to service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

As noted above, the JMR noted that the Board rejected the 
above private medical opinions because they were based on 
Appellant's self-reported history and stated that those 
opinions did not take into account the absence of hearing 
loss during the Veteran's time in service, especially at 
separation, as documented by his service medical records.  
The JMR noted that the Veteran's self-reported history was 
not inaccurate given that the Board had acknowledged that he 
had noise exposure during service and that the reasons 
articulated by the Board for rejecting these medical opinions 
are that the Veteran had no hearing loss in service.  The JMR 
noted that the medical opinions do not opine that the Veteran 
had hearing loss in service, only that it is accepted that 
noise exposure can lead to hearing loss and due to the fact 
that the Veteran had noise exposure in service, his current 
hearing loss is related.  

The Board acknowledges that with respect to the Veteran's 
claim of exposure to acoustic trauma during his Vietnam 
service, the Board does not find that the Veteran's self-
reported history was inaccurate.  However, the Board finds 
that the information provided to the private examiners was 
most likely incomplete.  As none of the private medical 
providers address the fact that the Veteran did not exhibit 
hearing loss at separation (audiometric testing in December 
1972 showed pure tone thresholds of 15 decibels at 500, 1000, 
2000, and 6000 bilaterally) which consequently was more than 
a year after the Veteran returned from Vietnam, the Board can 
only presume that this information was not provided to them 
because none provide any acknowledgment or consideration of 
normal hearing at separation.  Neither do any of these 
favorable opinions provide any accounting or explanation for 
why normal hearing would exist at service separation and yet 
subsequent hearing be related to noise exposure prior to the 
showing of normal hearing.  Therefore, the Board concludes 
that the providers of these favorable opinions were not  
aware that the Veteran had normal hearing at service 
separation.  Because this information was not provided to the 
private medical providers, their opinions are factually less 
accurate than the opinions by the VA examiners who had the 
benefit of review of the entire claims file, including 
service treatment records, the other medical opinions of 
records, as well as the Veteran's statements.  

The Board recognizes that the private examiners' opinions 
cannot be rejected solely because it is based upon history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Moreover, the Court has held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
critical question is whether the medical opinions are 
credible in light of all the evidence.  In fact, the Board 
may reject a medical opinion that is based on facts provided 
by the Veteran which have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the Veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).

Here, the history on which the private physicians relied in 
providing the favorable opinions though credible in some 
respects (such as the veteran's having sustained in-service 
acoustic trauma) are not credible in other critical respects 
because they  did not have the benefit of the highly very 
relevant evidence that there were are no contemporaneous 
complaints or objective clinical findings (diagnosis, etc.) 
of hearing loss during service or for more than 10 years 
after the Veteran's military service ended.  The absence of 
hearing loss in the service treatment records or the absence 
of persistent symptoms of hearing loss at separation, along 
with the first evidence of hearing loss being more than 10 
years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

Thus, because neither Dr. T.E.S. nor Dr. V.R.N. address the 
Veteran's normal hearing at separation or the fact that 
hearing loss was not diagnosed until 1985, the Board finds 
that these opinions were provided without supporting clinical 
data or other rationale and do not provide the required 
degree of medical certainty.  In addition, because the 
evidence of normal hearing at separation contradicts Dr. 
V.R.N.'s statement that the Veteran has bilateral hearing 
loss since he was in Vietnam War, this opinion is not 
competent medical evidence because it is based upon an 
inaccurate factual premise that the Veteran did not have 
normal hearing at service separation.     

Dr. J.M.P. stated that the Veteran's audiometric profile was 
most consistent with noise damage, that the Veteran had had 
no history of unusual occupational exposure but was involved 
in artillery while he served in the armed forces, and that 
the Veteran's hearing was more than likely related to in-
service noise exposure particularly since there was no 
significant post-service noise exposure.  

Despite Dr. J.M.P.'s opinion that the Veteran had no history 
of unusual occupation exposure, the record shows that the 
Veteran was indeed exposed to post-service industrial noise 
exposure.  A March 1980 Orthopedic Consultation report noted 
that following the Veteran's military service, he went to 
work as a pressman for a printing company in the Fall of 
1976.  A May 1991 private medical record indicated that the 
Veteran was working for Keebler Company Snack Plant as a 
packer.  As such, there is evidence that the Veteran was 
exposed to at least some industrial noise after service.  In 
addition, the Veteran's ex-wife provided a statement that 
upon returning from Vietnam, the Veteran played the stereo 
and television so loudly that it caused her ear pain.  Thus, 
Dr. J.M.P.'s medical opinion, based on the inaccurate factual 
premise that there was no significant post-service noise 
exposure, is not highly probative and because it is also 
based upon an inaccurate factual premise that the Veteran did 
not have normal hearing at service separation.

Thus, the private opinions are contradicted by the overall 
evidence, namely the Veteran's service treatment records, 
compiled contemporaneously during the Veteran's period of 
active duty.  When viewed against the background of the 
service treatment records, which are entirely negative for 
evidence of hearing loss or tinnitus, the lack of any 
evidence of symptoms until 1985, more than 10 years later, as 
well as evidence of post-service occupations of the Veteran 
which indicate that the Veteran most likely was exposed to 
industrial noise, the private medical opinions, while not 
discounted entirely, are entitled to minimal probative 
weight.

In comparison, all of these factors were considered by the 
April 2003 and August 2008 VA examiners, and the VA 
examiners' opinions were rendered only after an objective 
examination was conducted combined with a review of the 
claims file and the Veteran's pertinent medical history.  
Both the April 2003 and August 2008 VA examiners noted that 
the Veteran was exposed to military noise exposure consisting 
of heavy artillery, light weapons, and multiple explosions.  
Both examiners noted that the Veteran denied any significant 
non-military noise exposure.  The August 2008 VA examiner 
noted that the Veteran stated he had been working as a 
warehouse supervisor.  

With respect to the April 2006 private opinion, A.D. stated 
that the Veteran's evaluations showed hearing often found in 
patients exposed to high levels of sound in military or an 
industrial environment.  In addition, A.D.'s opinion does not 
specifically relate the Veteran's hearing loss to his period 
of military service; instead, high levels of sound in an 
industrial environment was also indicated.  As there is 
evidence of post-service industrial noise exposure, A.D.'s 
opinion is neither favorable or unfavorable to the Veteran's 
claim.  To the extent that it may be construed as indicating 
the possibility of a relationship, it is observed that it 
does not suggest any probability nor does it acknowledge the 
existence of normal hearing at the close of the Veteran's 
military noise environment.  Therefore, it is not accorded 
any probative weight because it is speculative and provided 
with an inaccurate factual basis. 

Thus, with respect to all of the opinions submitted and 
obtained, the Board finds that the August 2008 VA opinion is 
the most probative evaluation of record.  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994). The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The Board finds that the August 2008 VA 
examiner reviewed the claims file, the service treatment 
records, and the Veteran's history of hearing loss.  The 
examiner provided a complete rationale for his opinion and 
provided an explanation for his conclusion.  Although the 
August 2008 VA examiner noted that the Veteran denied any 
non-military noise exposure and noted that he had been 
working as a warehouse supervisor, it is clear that his 
opinion was not based on this inaccurate premise, it was 
rendered despite this inaccurate premise.

Therefore, the Board finds that the VA examiner's August 2008 
reasoned medical opinion is accordingly more probative than 
the January 2003, April 2006, and March 2008 statements by 
the Veteran's private physicians.  

As noted above, the August 2008 VA examiner noted that it was 
commonly accepted in Audiology that when a person is removed 
from a noisy environment, the hearing should not change.  He 
also noted exceptions as the aging process, further noise 
exposure, medications, and illnesses.  The examiner also 
noted that it was commonly accepted that hearing loss and/or 
tinnitus will take place at the time of the noise exposure or 
soon afterwards but not years later.  Thus, the Board can 
only conclude from the August 2008 VA examiner's opinion that 
because the Veteran had normal hearing at separation, more 
than a year after the Veteran's return from Vietnam, and 
because hearing loss will take place at the time of the noise 
exposure or soon afterwards, he did not suffer permanent 
hearing loss in Vietnam.          

In November 2008, the Veteran submitted two articles, one 
written by the U.S. Army Center for Health Protection and 
Preventive Medicine and the other by the Better Hearing 
Institute.  The Veteran contends that these documents state 
that hearing loss caused by noise exposure is progressive and 
occurs over long periods of time.  The Veteran highlighted a 
section of the Army document which states, "Hearing loss due 
to noise exposure is Progressive.  It occurs over a long 
period of time and is called noise induced hearing loss.  
Loss of hearing due to noise exposure is Painless.  By the 
time hearing loss is noticed, the damage has been done.  
Hearing loss due to noise exposure is Permanent. ..."  Another 
section of the Army document notes, "Hearing loss due to 
noise exposure can also occur as a result of a one time very 
loud, very short duration noise such as weapon discharge.  
Hearing loss of this nature is called acoustic trauma.  
Acoustic trauma may permanently damage the inner, middle and 
or out ear instantaneously."

The claims file was returned to F.V.R. to comment on the 
Veteran's ex-wife's statement and the articles submitted in 
support of the Veteran's claims.  F.V.R. noted in a February 
2009 Addendum that the articles use the term "over time" to 
mean that there is noise exposure for years and not that the 
hearing changes for years after noise exposure.  F.V.R. 
reiterated that it is commonly accepted that hearing loss 
and/or tinnitus will take place at the time of the noise 
exposure or soon afterwards but not years later and noted 
again that the first notation of hearing loss was 12 years 
after the Veteran's discharge.       

The Board notes that the Army article indicates that acoustic 
trauma may permanently damage the inner, middle and or outer 
ear instantaneously.  The article notes that impulse or 
impact noise such as the discharge of a weapon or explosion 
can damage hearing instantly.  When impulse noise reaches a 
level of 140 dB(P) hearing loss can occur if the ear is not 
adequately protected.  This article states that if after 
leaving a potentially noise hazardous area, one experiences 
tinnitus, one could be experiencing temporary hearing loss 
due to noise exposure and that over time, temporary hearing 
losses may lead to permanent hearing loss.    

The Board, thus, finds that there is no additional 
information in the two articles submitted by the Veteran that 
would lend support to his claim for service connection in 
light of the February 2009 VA examiner's addendum as 
explained above.

To summarize, the Veteran contends that his exposure to heavy 
artillery fire and light weapons fire resulted in his current 
bilateral hearing loss.  However, although the Board has 
conceded that the Veteran most likely experienced acoustic 
trauma in service, the Veteran's service treatment records 
are negative for any complaints, findings, or diagnosis of 
hearing loss.  At separation, the Veteran's hearing was 
within normal limits.  The first contemporaneous indication 
of hearing loss after the Veteran's discharge from service 
was in 1985, twelve years later.  Although the Veteran 
testified in April 2006 that he experienced tinnitus during 
service and after service, at the August 2008 VA examination, 
the Veteran denied noting tinnitus while he was in the Army; 
he did not file a claim for hearing loss at the time he filed 
a claim for separate disability in 1979.  Although the 
Veteran has submitted lay statements which indicate that a 
gradual hearing loss has been noticed since 1972, that the 
Veteran has had a hearing problem for many years, and that 
his hearing problems progressively got worse after he left 
service, these recollections are not as probative as the 
contemporaneous medical evidence indicating no hearing loss 
in service.  Finally, although the Veteran has presented 
three private medical opinions relating his current hearing 
loss to his military service, the Board has found that an 
August 2008 VA examiner's unfavorable opinion is the most 
probative opinion of record. 

Thus, the evidence preponderates against a finding that the 
Veteran's hearing loss is related to his military service or 
any incident of military service.  Although the Veteran 
contends that his hearing loss is related to his service, as 
a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


